Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 January 14, 2015 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attn:Patrick Scott RE: Deutsche Variable Series II (formerly DWS Variable Series II) (the “Trust”); (Reg. Nos. 033-11802; 811-05002) (CIK No. 0000810573) Dear Mr. Scott: On behalf of the Trust, I am herewith filing a request to withdraw the filing of Post-Effective Amendments to the Registration Statement as set forth below regarding the following two proposed new series of the Trust: Deutsche Risk Pilot VIP and Deutsche Risk Pilot Discovery VIP (the “Funds”). The Trust, on behalf of the Funds, filed the following Post-Effective Amendments with respect to the Funds (the “Amendments”): Date PEA # EDGAR Submission Type Accession # 12-19-2013 91 485APOS 0000088053-13-001423 3-14-2014 93 485 BXT 0000088053-14-000295 4-14-2014 94 485 BXT 0000088053-14-000384 5-6-2014 96 485 BXT 0000088053-14-000533 6-6-2014 98 485 BXT 0000088053-14-000803 6-30-2014 99 485 BXT 0000088053-14-000855 7-29-2014 485 BXT 0000088053-14-000945 8-26-2014 485 BXT 0000088053-14-001146 9-25-2014 485 BXT 0000088053-14-001261 10-22-2014 485 BXT 0000088053-14-001378 11-20-2014 485 BXT 0000088053-14-001458 12-17-2014 485 BXT 0000088053-14-001627 The Trust has decided not to offer the Funds at this time and therefore requests the withdrawal of the Amendments pursuant to Rule 477(a) under the Securities Act of 1933. No securities were sold pursuant to the filing of the Amendments. If you have any questions regarding this filing, please contact the undersigned at (617) 295-2565. Very truly yours, /s/Caroline Pearson Caroline Pearson Managing Director Deutsche Funds Chief Legal Officer cc:John Marten, Esq., Vedder
